244 S.W.3d 196 (2008)
STATE of Missouri, Respondent,
v.
Sonny J. WHITE, Appellant.
No. ED 89353.
Missouri Court of Appeals, Eastern District, Division One.
January 15, 2008.
Craig A. Johnston, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Evan J. Buchheim, Asst. Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., and ROBERT G. DOWD, JR., and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Sonny White ("Defendant") appeals from the judgment upon his convictions by a jury for one count of possession of a controlled substance with intent to distribute, *197 Section 195.211, RSMo 2000, one count of trafficking in the first degree, Section 195.222, RSMo 2000, and one count of endangering the welfare of a child, Section 568.045, RSMo Cum.Supp.2007. Defendant was sentenced to a total of fifty years' imprisonment. Defendant contends the trial court (1) abused its discretion in failing to grant Defendant's request for a mistrial after it was discovered that the trial court failed to read the instruction based on MAI-CR3d 302.02 to the jury prior to opening statements and the presentation of evidence, (2) abused its discretion in not allowing Defendant to present evidence and to question a detective regarding his admitted drug activity, and (3) erred in overruling Defendant's motion for judgment of acquittal at the close of all the evidence and in entering judgment and sentence on the jury's guilty verdict for endangering the welfare of a child because there was not sufficient evidence to support the verdict.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).